 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     PRAVEEN SINGH
 7
 8
 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                               ******

12   UNITED STATES OF AMERICA,                          Case No.: 1:15-CR-00045 LJO-SKO
13                   Plaintiff,                         STIPULATION AND ORDER TO
14           v.                                         CONTINUE RESTITUTION AND
                                                        SENTENCING HEARINGS
15
16   JYOTESHNA KARAN and PRAVEEN                        Date: November 14, 2019
     SINGH,                                             Time: 8:30 a.m.
17             Defendants.                              Courtroom: 4
18
19   TO:     THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
             ATTORNEY:
20
21           IT IS HEREBY STIPULATED by and between the parties hereto through their respective
22   counsel that the restitution hearing in the above captioned matter now set for Thursday,
23   November 14, 2019, at 8:30 a.m. be continued to January 9 and 10, 2019, at 8:30 a.m.
24           The parties also agree to continue the sentencing hearing currently set for December 16,
25   2019, at 10:00 a.m. to January 21, 2020, at 10:00 a.m.
26           This request is made by all counsel with the understanding that additional time is needed
27   to interview witnesses and prepare documents and charts for the evidentiary hearing on
28
     restitution.
                                                       1
                    STIPULATION AND ORDER TO CONTINUE RESTITUTION AND SENTENCING HEARINGS
                                       CASE NO.: 1:15-CR-00045 LJO-SKO
 1   IT IS SO STIPULATED.
 2                                               Respectfully submitted,
 3    DATED:       October 18, 2019        By: /s/ Henry Z. Carbajal III
 4                                             HENRY Z. CARBAJAL III
                                               Assistant United States Attorney
 5
 6
 7    DATED:       October 18, 2019        By: /s/ Harry M. Drandell
                                               HARRY M. DRANDELL
 8                                             Attorney for Defendant JYOTESHNA KARAN
 9
10
11    DATED:       October 18, 2019        By: /s/ Anthony P. Capozzi
                                               ANTHONY P. CAPOZZI
12                                             Attorney for Defendant PRAVEEN SINGH
13
14
15                                                ORDER
16
17          GOOD CAUSE SHOWING, it is hereby ordered that the date of the restitution hearing
18   of the defendants in the above-entitled case is continued from November 14 and 15, 2019, at 8:30
19   a.m. to January 9 and 10, 2019, (it is highly doubtful it will take a second day) at 8:30 a.m. It is
20   further ordered that the sentencing hearing currently set for December 16, 2019, at 10:00 a.m. is
21   continued to January 21, 2020, at 10:00 a.m.
22
23
     IT IS SO ORDERED.
24
        Dated:     October 21, 2019                         /s/ Lawrence J. O’Neill _____
25                                                  UNITED STATES CHIEF DISTRICT JUDGE
26
27
28


                                                     2
                  STIPULATION AND ORDER TO CONTINUE RESTITUTION AND SENTENCING HEARINGS
                                     CASE NO.: 1:15-CR-00045 LJO-SKO
